Citation Nr: 1337521	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 through December 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  A review of these electronic documents reveals that they include VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection for bilateral hearing loss, the Veteran alleged that he was exposed to loud noise during service because his clerical occupation frequently included delivering messages to the flightline without 
hearing protection. 

In August 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss.  During the examination, the Veteran reported post-service noise exposure that included his longtime position in a machine shop, use of lawn equipment and power tools, and once yearly hunting trips.  He reported that he used hearing protection while working in the machine shop.  The examiner diagnosed bilateral high frequency sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was "less likely as not" caused by or a result of acoustic trauma during military service.  In support of this opinion, the examiner noted that reports from the Veteran's separation examination indicated hearing that was within normal limits.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Additionally, the Veteran submitted a letter from a hearing instrument specialist who stated that the Veteran's hearing loss was "consistent with the performance of his military duties," but who provided no rationale for the opinion.  As a result, the Board finds that an additional VA opinion is necessary.

Moreover, the most recent VA treatment records in the claims file are from 2010, and the Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Columbia, Missouri VA Medical Center (VAMC) dated from August 2010 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Columbia, Missouri VAMC dated from August 2010 to the present that are relevant to the Veteran's hearing disability.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and responses received have been associated with the claims file, return the claims file to the August 2010 VA audiological examiner, if available.  The August 2010 examination report and the claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion explaining the medical basis for the conclusions reached, to include an explanation as to why normal audiological findings in service are/are not significant in determining whether current hearing loss disability is related to noise exposure during service.  If, following additional review, the examiner now believes the hearing loss is related to service, the examiner should so state and explain why.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


